Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS January12, 2012 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management’s discussion and analysis may contain forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: • our ability to obtain the substantial capital required to fund research and operations; • our plans to obtain partners to assist in the further development of our product candidates; • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements; • our expectations regarding future financings; • our plans to conduct clinical trials and pre-clinical programs; • the length of clinical trials; • the partnering potential of our products; • our business strategy; • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process; • our plans, objectives, expectations and intentions; and • other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. The forward-looking statements reflect our current views with respect to future events, are subject to risks and uncertainties, and are based upon a number of estimates and assumptions that, while considered reasonable by us, are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to continue to operate as a going concern; • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • our ability to recruit patients for clinical trials; • the progress of our clinical trials; • our liability associated with the indemnification of 4325231 Canada Inc. and its directors, officers and employees in respect of the plan of arrangement and corporate reorganization completed on July 10, 2007; • our ability to find and enter into agreements with potential partners; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to attract and retain key personnel; • our ability to obtain patent protection; • our ability to protect our intellectual property rights and not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have or have access to greater financial resources than us; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our on-going quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the SEC, and those which are discussed under the heading “Risk Factors” in this document. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this managements discussion and analysis or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 1 LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus Therapeutics Inc. (“Lorus”, the “Company”, “we”, “our”, “us” and similar expressions) has financed its operations and technology acquisitions primarily from equity and debt financing, proceeds from the exercise of warrants and stock options, and interest income on funds held for future investment.We plan to continue our development programs from internal resources, as they are available. There is significant doubt about the Company’s ability to continue as a going concern because management has forecasted that the Company's current level of cash and cash equivalents will not be sufficient to execute its current planned expenditures for the next 12 months without further investment. The Company is currently in discussion with several potential investors to provide additional funding. Management believes that it will complete one or more of these arrangements in sufficient time to continue to execute its planned expenditures without interruption. However, there can be no assurance that the capital will be available as necessary to meet these continuing expenditures, or if the capital is available, that it will be on terms acceptable to the Company. The issuance of common shares by the Company could result in significant dilution in the equity interest of existing shareholders. The Company is also considering alternatives to delay its research programs until financing is available, amongst other cost savings measures. There can be no assurance that the Company will be able to obtain sufficient financing to meet future operational needs. As a result, there is a significant doubt as to whether the Company will be able to continue as a going concern and realize its assets and pay its liabilities as they fall due. The Management’s Discussion and Analysis (“MD&A”) does not reflect the adjustments that would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and liquidate its liabilities and commitments in other than the normal course of business and at amounts different from those in the accompanying unaudited condensed consolidated interim financial statements. Such amounts could be material. This MD&A is prepared as of January 12, 2012. It contains certain forward-looking statements that involve known and unknown risks and uncertainties which are beyond the control of the Company. This MD&A should be read in conjunction with the unaudited condensed consolidated interim financial statements of the Company for the three months and six months ended November 30, 2011 which are incorporated by reference herein and form an integral part of this MD&A. OVERVIEW Lorus is a development stage life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from pre-clinical to a completed Phase II clinical trial.A growing intellectual property portfolio supports our diverse product pipeline. We believe that the future of cancer treatment and management lies in drugs that are effective, have minimal side effects, and therefore improve a patient's quality of life.Many drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are small molecules, immunotherapeutics and Antisense. Our business model is to take our product candidates through pre-clinical testing and into Phase I and Phase II clinical trials.It is our intention to then partner or co-develop these drug candidates after successful completion of Phase I or II clinical trials.Lorus will give careful consideration in the selection of partners that can best advance its drug candidates into a pivotal Phase III clinical trial and, upon successful results, commercialization.Our objective is to receive upfront and milestone payments as well as royalties from such partnerships, which will support continued development of our other product candidates. Our success is dependent upon several factors, including, maintaining sufficient levels of funding through public and/or private financing, establishing the efficacy and safety of our products in clinical trials and securing strategic partnerships. Our net loss for the three months ended November 30, 2011 was $1.5 million ($0.07 per share) compared to $1.2 million ($0.11 per share) in the same period in the prior year.The Company incurred a net loss of $2.6 million ($0.13 per share) for the six months ended November 30, 2011 compared to $2.4 million ($0.22 per share) during the same period in the prior year. The increase in net loss in the three and six month periods ended November 30, 2011 is due to higher general and administrative and research and development expenditures resulting from non-cash stock based compensation expense.The expense was higher in the current periods due to option grants in November in the current year compared with December in the prior year as well as certain one time grants and the cancellation of certain options resulting in the acceleration of expense. We utilized cash of $811 thousand in our operating activities in three-month period ended November 30, 2011 compared with $2.6 million during the same period the prior year.For the six months ended November 30, 2011 we utilized cash of $1.9 million compared with $3.2 million in the same period last year.The decrease in cash utilized in the three and six months ended November 30, 2011 compared with the same periods in the prior year is due to lower cash spending in the current year as well as the repayment of outstanding promissory notes in the prior year. 2 At November 30, 2011, we had cash and cash equivalents $846 thousand compared to $911 thousand at May 31, 2011.On November 28, 2011, the Company issued a grid promissory note to Mr. Abramson, a director of Lorus,that will allow Lorus to borrow funds up to $1.8 million.The funds may be borrowed at a rate of up to $300,000 per month, will incur interest at a rate of 10% per year and are due and payable on November 28, 2012. RESULTS OF OPERATIONS Research and Development Research and development expenses totaled $648 thousand in the three-month period ended November 30, 2011 compared to $621 thousand during the same period in the prior year and totaled $1.2 million in the six month period ended November 30, 2011 as compared to $1.1 million in the same period in the prior year.Research and development expenses consisted of the following: Threemonthsended Sixmonthsended November30 November30 Stock based compensation $
